Citation Nr: 0119245	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to a higher (compensable) rating for anxiety 
reaction/post-traumatic stress disorder (PTSD), from February 
14, 1973. 

2.  Entitlement to a rating in excess of 30 percent from 
January 16, 1987, to October 10, 1996, for anxiety 
reaction/PTSD.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

By an April 1998 RO decision, service connection was granted 
for PTSD and a 30 percent rating was assigned for such, 
effective from October 11, 1996.  In a December 1998 RO 
decision, the veteran's rating for PTSD was increased to 50 
percent, and in a November 1999 RO decision, the rating was 
further increased to 70 percent.  In June 2000, the Board of 
Veterans' Appeals (Board) remanded the veteran's perfected 
appeal for a higher rating for PTSD to the RO for further 
evidentiary development.  In June 2000, the Board also 
determined that there was clear and unmistakable error (CUE) 
in the June 7, 1973, RO decision which initially denied 
service connection for an anxiety disorder.  The Board's 
decision was implemented by a July 2000 RO rating decision 
that granted service connection for an anxiety disorder (i.e. 
PTSD), from February 14, 1973; a 0 percent rating was made 
effective from February 14, 1973; a 30 percent rating was 
made effective from January 16, 1987; and a 70 percent rating 
was made effective from October 11, 1996.  The veteran 
properly appealed the RO's July 2000 decision with regard to 
the assigned ratings.  By a February 2001 RO decision, the 
veteran's rating for PTSD was further increased to 100 
percent, effective from October 11, 1996.  The RO's decision 
effectively resolved the earlier appeal before the Board, 
leaving the current appeal as to the proper ratings to be 
assigned for the veteran's service-connected anxiety 
reaction/PTSD for the period prior to October 11, 1996.  
Given the procedural history of this case, the issues 
presently before the Board are:  entitlement to a compensable 
rating for anxiety reaction/PTSD, from February 14, 1973, and 
entitlement to a higher than 30 percent rating for anxiety 
reaction/PTSD from January 16, 1987, to October 10, 1996.


REMAND

This case must be remanded for the purpose of obtaining 
outstanding VA medical records.  Specifically, in a June 2001 
informal hearing presentation, the veteran's representative 
indicated that the claims file did not contain the veteran's 
VA psychiatric treatment records from the Washington, D.C. VA 
Medical Center (VAMC), dated from 1972 to 1975.  It is 
apparent from a review of the record that the RO did request 
records of the veteran's reported treatment at the 
Washington, D.C. VAMC during 1971, and that the only records 
obtained pertained to treatment during the 1990's.  However, 
the veteran has maintained that he was regularly treated as a 
psychiatric outpatient at the Washington, D.C. VAMC during 
the early 1970's, including at his hearing before the Board 
in February 1997 on the previous appeal.  The Court has held 
that VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
reasonable efforts must be made to secure outstanding VA 
medical records prior to appellate review of the veteran's 
claim for a higher rating for anxiety reaction/PTSD for the 
period prior to October 11, 1996. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all necessary 
steps to obtain all the veteran's 
treatment records from all sources 
identified by him, including the VA 
facility in Washington, D.C.  Particular 
attention should be given to requesting 
any records of inpatient or outpatient 
psychiatric treatment at the facility 
during the period from 1972 to 1975.  If 
no records are in existence or are 
unavailable for that period, that fact 
should be so recorded in the record.  The 
veteran should also be contacted and 
asked if he was treated at any other VA 
facilities during the relevant period.  
If so, all such records should be 
obtained.  All attempts to obtain these 
records should be documented.

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  The RO should readjudicate the claim 
for a higher (compensable) rating for 
anxiety reaction/PTSD from February 14, 
1973, and the claim for a rating in 
excess of 30 percent from January 16, 
1987, to October 10, 1996.  The entire 
claims file must be reviewed prior to any 
adjudicatory action.  If the claims are 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to the claims folder 
since the last supplemental statement of 
the case), and given the requisite 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


